Title: To George Washington from Mauduit du Plessis, 20 July 1786
From: Mauduit du Plessis, Thomas-Antoine, chevalier de
To: Washington, George



[New York, 20 July 1786]

I have the honour to transmit to your excellency, a letter that the marquis de la fayette had directed me, to hand you, requesting me, to Send it wery Soon.
the Count D’Estaing has also, given me, one for your excellency, & flatted my Self to put it in your excellencys hands; but at present, I Send you a copy of it.
I am Just arrived from france, on my way to Georgia, to take posession of a wery considerable tract of land which I have purchased at Paris, of M. John McQueen.
this Calculated steep which I have taken with pleasure, makes me a Citizen of america, and, I Delight in believing that my children Shall imbibe from me the respect Justly due to a nation which has discovered So many virtues.
if I have taken great freedom in Speaking of my Self to your Excellency, my Design is to prove to you; that as an american Citezen, at this time, I have tittle to your good will; and that as a man my Self ⟨lone⟩ will be exceedingly flatered to present to your Excellency, my respect and hommage in these two Cases I pray your Excellency to recieve with Kindness my wishes to admired in Personn the whole assemblage of Virtues, in the calm retreat of mount vernon.
I Speack not your excellency, of Count D’Estaing, this man who has not his equal, in Europe, never mentions your name

but with sentiments fulls of admiration and the highest veneration, however your Excellency Well Knows his Perfict attachement to you.
if your excellency will do me the honnoure to give me ad vice of the reception, of the letter from the marquis de la Fayette, to whom I Shall writte wery Soon, I pray you to adresse to me your orders, to the Care of the Consul of france at Philadelphia, and where I Shall attend them—I am with the highest respect your excellency’s Most obedient and Wery humble Servat.
